Citation Nr: 0316388	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post fracture of right ankle with internal fixation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from December 1984 to August 
1989.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, in part, continued the 10 percent 
evaluation assigned the veteran right ankle disability.  In 
May 1999, the Board affirmed the RO's decision. 

The veteran appealed the Board's May 1999 decision to the 
United States Court of Appeals for Veterans Claims.  In May 
2000, based on a Joint Motion for Partial Remand and for a 
Stay of Proceedings (joint motion), the Court, in part, 
vacated the Board's May 1999 decision and remanded the 
veteran's appeal to the Board for readjudication in 
accordance with the joint motion.  In January 2001, the Board 
remanded the veteran's appeal to the RO for development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)). 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 1998, the veteran indicated that he wanted 
a Board hearing at a local VA office.  The RO scheduled the 
veteran for such a hearing in March 1999, but the veteran did 
not appear for the hearing.  Inasmuch as the veteran did not 
request a postponement of the hearing prior to its date, the 
Board considers the hearing request withdrawn and the case 
ready for appellate review.  See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claim's equitable 
disposition.

2.  The veteran's right ankle disability has primarily 
manifested as limitation of motion (ranging from 25 to 50 
percent limitation of dorsiflexion and from 56 to 66 percent 
limitation of plantar flexion) and scars.

3.  The effect of the veteran's right ankle disability on 
ordinary activities of daily living is nil. 

4.  The veteran's right ankle disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.   

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post fracture of right ankle with internal fixation 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for a right ankle 
disability.  That depends mainly on the application of the 
facts to a VA disability rating schedule.  The Board before 
turning to the merits of the claim, however, must address 
compliance with a change in the law pertaining to the 
processing of VA claims.  Specifically, on November 9, 2000, 
the President signed into law the VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA redefines the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
In addition, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a Remand dated 
January 2001 and a letter dated February 2001, the Board and 
the RO, respectively, notified the veteran of the change in 
the law and indicated that it was developing and would 
reconsider his claim pursuant to that law.  

Thereafter, in additional letters sent to the veteran, the RO 
substantially complied with the recent case of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), by 
affording the veteran a year to submit additional evidence in 
support of his claim.  As explained below, during this time 
period, the RO took action consistent with the notification 
and assistance provisions of the VCAA and then, in a 
supplemental statement of the case issued in April 2003, 
reconsidered the veteran's claim pursuant to the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
instance, in a letter dated May 1997, the RO requested the 
veteran to furnish medical evidence indicating that his 
disability had increased in severity.  As well, the RO 
identified many types of evidence that would be useful in 
supporting the veteran's claim.  In addition, in letters 
dated February 2001, March 2001 and March 2002, the RO 
requested the veteran to identify the names and addresses of 
all pertinent treatment providers, the conditions treated and 
the dates of the treatment, and to complete and return the 
enclosed forms to permit release of his treatment records to 
VA.  The RO indicated that while it would assist the veteran 
in obtaining outstanding evidence, it was the veteran's 
ultimate responsibility to submit such evidence.  The RO also 
indicated that it had requested medical evidence from one of 
the veteran's private physicians, but had not yet received 
it.  The RO advised the veteran to attempt to secure those 
records.  

In addition, in a rating decision dated September 1997, a 
letter notifying the veteran of that decision, a statement of 
the case issued in January 1998, a supplemental statement of 
the case issued in April 2003, and the Remand issued in 
January 2001, the RO and the Board informed the veteran of 
the reasons for which his claim had been denied and of the 
evidence still needed to substantiate his claim, notified him 
of all regulations pertinent to his claim, including those 
involving VA's duties to notify and assist.  These 
communications provided the veteran an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  For instance, the 
RO secured and associated with the claims file all evidence 
identified by the veteran as being pertinent to his claim, 
including VA and private treatment records.  Since then, the 
veteran has not identified any other outstanding evidence 
that needs to be secured.  The RO also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  Mainly, in August 1997 and March 2003, the 
RO afforded the veteran VA examinations, during which 
examiners discussed the nature and severity of the veteran's 
right ankle disability. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed the evidence, the Board may appropriately decide 
the merits of the veteran's claim.  In written statements 
submitted in support of his appeal and during VA 
examinations, the veteran has indicated that his right ankle 
still has screws in it, is deformed and arthritic, causes 
pain on walking, and has necessitated the use of a cane.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that in evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness).  

In this case, the RO evaluated the veteran's right ankle 
disability pursuant to Diagnostic Code (DC) 5271.  Under 38 
C.F.R. § 4.71a, DC 5271 (2002), a 10 percent evaluation is 
assignable for moderate limited motion of the ankle.  A 20 
percent evaluation is assignable for marked limited motion of 
the ankle.  See 38 C.F.R. § 4.71a, Plate II (normal 
dorsiflexion is from 0-20 degrees and normal plantar flexion 
is from 0-45 degrees).  An evaluation in excess of 10 percent 
for a right ankle disability may also be assigned if the 
evidence establishes ankylosis of the ankle or malunion of 
the os calcis or astragalus with marked deformity.  See 38 
C.F.R. § 4.71a, DCs 5270, 5272, 5274 (2002).  As will be 
discussed, based on these rating factors, the veteran's right 
ankle disability picture more nearly approximates the 
criteria for the 10 percent evaluation that is currently 
assigned.  

During active service in 1988, the veteran fractured his 
right ankle and underwent right ankle surgery.  Thereafter, 
but prior to discharge from service in 1989, examiners noted 
that his fracture had healed.  But the veteran complained 
that he could feel one of his right ankle screws and had pain 
on walking, numbness and tingling.  

Following discharge from service, the veteran underwent 
multiple VA examinations and received VA and private 
outpatient treatment.  The veteran reported right ankle pain 
on his first VA examination in January 1990, but the examiner 
noted no abnormal right ankle findings.  During his second VA 
examination, in December 1991, the examiner noted right ankle 
scars, dorsiflexion to 22 degrees, plantar flexion to 55 
degrees, and normal inversion and eversion of the joint.  X-
rays confirmed an old healed fracture of the distal tibia 
fibula.  The veteran again reported right ankle pain during a 
VA outpatient visit in June 1994.  Objective examination 
revealed no swelling, synovitis or other abnormalities other 
than a scar.  X-rays taken at the time again showed an old 
healed fracture.  

In February 1997, the veteran filed a claim for an increased 
evaluation on the basis that his right ankle disability had 
worsened in severity.  Thereafter, VA afforded him two 
additional VA examinations and the veteran underwent 
additional outpatient treatment.  During a VA joints 
examination conducted in August 1997, the veteran complained 
of right ankle pain.  The examiner noted that the veteran 
appeared healthy and was not in distress.  He also noted that 
the veteran walked with a right-sided limp, but had good 
posture on standing.  He had two surgical scars on his ankle 
and tenderness on the lateral side.  His ankle was not 
swollen or deformed.  Alignment was good and there was no 
discoloration.  The veteran exhibited the following range of 
motion of the right ankle: dorsiflexion to 10 degrees, 
plantar flexion to 15 degrees, and inversion and eversion to 
five degrees. Power was satisfactory and ankle pulse was 
palpable.  The examiner diagnosed status post fracture of the 
right ankle without any arthritic changes in the right ankle 
or foot.  He also diagnosed chronic right knee strain.  

In February 2001, a private physician evaluated the veteran's 
right ankle disability.  The veteran complained of daily 
right ankle pain that worsened as the day progressed and 
interfered with some activities.  The physician noted 
tenderness to palpation on both the lateral and medial 
malleoli, scars, palpable screws, increased pain on plantar 
flexion and dorsiflexion, and difficulty with inversion and 
eversion motions due to pain and restriction.  The physician 
determined that x-rays were necessary and would likely show 
significant arthritis given the veteran's reported history of 
his disability and the effect that disability had on his 
ability to perform normal activities.  During a VA evaluation 
conducted six months later, in August 2001, the veteran again 
reported right ankle pain.  The examiner noted multiple scars 
on the right ankle, but no effusion, swelling, tenderness or 
other abnormalities.  

In March 2003, the veteran underwent a VA joints examination 
pursuant to the Board's remand.  The reported right ankle 
stiffness and pain especially after being on his feet for a 
significant time and during activities.  He indicated that he 
did not use an ankle brace, that his disability did not 
affect his activities of daily living, and that he used 
Tylenol 3, as needed.  

The examiner noted that the veteran was healthy looking, did 
not appear to be in pain, did not have an ankle brace or 
orthosis, had normal heel-toe gait and good posture, but with 
mild valgus of the heel when viewed from behind, and was able 
to tiptoe without complaints and tandem walk.  The examiner 
also noted that the veteran's right ankle was normal looking 
without deformity, had satisfactory alignment, no swelling, 
healthy skin, and asymptomatic weightbearing.  The examiner 
indicated that the veteran had a somewhat prominent malleolus 
and scars, including one on the lateral side of the right 
ankle, which was slightly dark, wide and somewhat adherent to 
the underlying bone, but no tenderness.  

Range of motion testing revealed the following: extension 
(presumably the examiner meant dorsiflexion, which is 
movement in the same direction as extension, see 38 C.F.R. § 
4.71a, Plate II) to 15 degrees with pain between 5 and 15 
degrees; flexion (presumably the examiner meant plantar 
flexion, see 38 C.F.R. 
§ 4.71a, Plate II) to 20 degrees with complaint of pain 
between 10 and 20 degrees; inversion to 10 degrees with 
complaint of pain between 5 and 10 degrees and eversion to 5 
degrees without pain.  Power against resistance was good 
without pain.  There was no complaint on weightbearing, no 
other evidence of lack of movement, and no ankylosis (bony 
fixation), incoordination, fatigability or weakness.  

The examiner reported that because there was no history of 
flare-ups, it was not possible to speculate regarding 
additional loss of motion.  X-rays revealed a healed 
fracture.  The examiner found that alignment was normal with 
no residual post-traumatic arthritis.  He diagnosed a 
residual scar that was slightly adherent.  He concluded that 
the likely effect of the veteran's right ankle disability on 
ordinary activities was nil.  The doctor based this 
conclusion on the fact that there was no evidence of 
ankylosis in plantar flexion or dorsiflexion, painful 
weightbearing, objective pain, redness, swelling, 
inflammation, significant tenderness or arthritis.  

The foregoing evidence establishes that, from 1989 to 1997, 
when the veteran filed his claim for an increased evaluation, 
the veteran complained of right ankle pain, but was shown to 
have no limitation of motion of the right ankle, no pain or 
tenderness of the right ankle, and the associated scars 
caused no functional limitation.  Since then, the veteran's 
right ankle disability has primarily been manifested by 
limitation of range of motion and scars.  Once, it also 
manifested as tenderness and pain.  

From 1997, when the veteran's limitation of motion was the 
most severe, to the present, limitation of dorsiflexion 
ranged from 25 to 50 percent, his limitation of plantar 
flexion ranged from 56 to 66 percent, and his inversion and 
eversion movements improved.  This means that the veteran 
retained 50 to 75 percent of the range of dorsiflexion of the 
ankle joint, a key motion in walking, and 34 to 44 percent of 
the normal range of plantar flexion.  No examiner has 
characterized the veteran's limitation of motion as moderate 
or marked; significantly and to the contrary, the examiner on 
the most recent examination concluded that the effect of the 
veteran's right ankle disability on the ordinary activities 
of daily living was nil.  This conclusion would not 
reasonably support a finding that limitation of motion of the 
veteran's right ankle is marked and such a conclusion is not 
otherwise inferable from the evidence.  By the veteran's own 
statements since 1997, the right ankle has not interfered 
with his activities with the United States Postal Service, 
where he has worked for years as a clerk.  See 38 U.S.C.A. § 
1155 (providing that disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment).   

Since 1997, the veteran has undergone four evaluations.  
During three of these four evaluations, neither pain nor 
tenderness was objectively confirmed and the veteran's scars 
were not noted to be symptomatic.  The private physician who 
conducted the February 2001 evaluation noted that the veteran 
had right ankle pain and tenderness, but he appears to have 
based the finding of pain on the veteran's reported history.  
In fact, he indicated that given that reported history, he 
would suspect x-rays to show a significant degree of right 
ankle arthritis.  As the record reflects, x-rays that have 
been taken over the years have not disclosed arthritis.  
Instead, they show that the veteran does not have any right 
ankle arthritis.  In addition, the VA examiner who conducted 
the March 2003 examination noted that one of the veteran's 
right ankle scars was somewhat adherent, but again, in 
concluding that such finding along with all of the 
examination findings did not affect the veteran's daily 
living activities, there is no basis for concluding that the 
scar was productive of functional impairment.  

This evidence satisfies the criteria for a 10 percent 
evaluation for a right ankle disability under 38 C.F.R. § 
4.71a, DC 5271.  It does not satisfy the criteria for an 
evaluation in excess of 10 percent, however, because it does 
not include clinical findings or a medical opinion 
establishing that the veteran's limitation of motion of the 
right ankle is more than moderate, or marked as contemplated 
for a 20 percent rating.  The only medical opinion of record 
specifically addressing the severity of the veteran's right 
ankle disability indicates that it has no affect on the 
veteran's activities of daily living.  

An evaluation in excess of 10 percent is not assignable under 
38 C.F.R. §§ 4.40, 4.45, and under DeLuca, 8 Vet. App. at 
202, because there is no indication that, during the 
examinations, any noted weakness or pain limited the 
veteran's ability to function to an extent greater than was 
shown during range of motion testing.  Moreover, the veteran 
indicated that he did not have flare-ups of his right ankle 
pain.  An evaluation in excess of 10 percent is also not 
assignable under DC 5270, 5272 or 5274 because an examiner 
specifically found that the veteran's right ankle is not 
deformed or ankylosed; there is no evidence indicating that 
the veteran has a malunion of the os calcis or astragalus 
with a moderate deformity.  

The veteran and his representative contend that from 1992 to 
1997, the veteran's range of motion of the right ankle 
decreased to half of normal dorsiflexion and to one-third of 
normal plantar flexion.  They claim that this finding, alone, 
indicates that the veteran's limitation of motion is marked, 
rather than moderate, and that the Board should explain the 
basis of any conclusion to the contrary.  First, as 
previously indicated and according to statute, disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of 
daily life, including employment.  In this case, an examiner 
has specifically indicated that the veteran's limitation of 
motion and other right ankle symptoms have no affect on his 
activities of daily living.  His opinion in this regard 
suggests that the limitation of motion is not marked, let 
alone moderate.  Second, in making this argument, the veteran 
and his representative refer solely to range of motion 
findings recorded in 1997 and do not take into consideration 
range of motion measurements recorded thereafter.  Regulatory 
provisions indicate that a complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran are relevant in deciding a claim for an increased 
evaluation.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  Third, as 
previously discussed, the veteran still has between 50 and 75 
percent range of dorsiflexion, an essential motion in 
walking, and between 34 and 44 percent range of plantar 
flexion, which is a less crucial motion with regard to the 
veteran's daily living activities.  

The veteran and his representative also argue that there is 
evidence that the veteran's right ankle disability causes a 
limp and, at some point, necessitated the use of a cane, and 
that no examiner discussed whether the veteran's right ankle 
disability causes weakened movement, fatigability or 
incoordination.  First, although it is true that the VA 
examiner who conducted the August 1997 examination noted a 
right-sided limp, he did not attribute that limp to the 
veteran's right ankle disability.  Moreover, he noted that 
the veteran had a chronic right knee strain.  Since that 
examination, no examiner has noted the existence of a limp or 
opined that the 1997 limp resulted from the veteran's right 
ankle disability.  Second, there is no objective evidence 
establishing that, since discharge, the veteran's right ankle 
disability has necessitated the use of a cane.  Third, during 
the most recent VA examination, the examiner specifically 
found that the veteran did not have weakened movement, 
fatigability or incoordination. 

Further, the Board finds no indication that the schedular 
criteria are inadequate to evaluate the veteran's right ankle 
disability.  The veteran does not contend, and the evidence 
does not establish, that this disability, alone, causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  In fact, during his 
most recent VA examination, the veteran reported that his 
right ankle disability did not affect his activities of daily 
living.  There is no evidence in the claims file indicating 
that, since discharge, the veteran has been hospitalized for 
this disability.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the record, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for a right ankle 
disability have not been met.  The preponderance of the 
evidence is against the veteran's claim for this benefit.  
This claim must therefore be denied.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor. 


ORDER

An evaluation in excess of 10 percent for status post 
fracture of right ankle with internal fixation is denied. 



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

